                                         Case 3:19-cv-01651-WHO Document 171 Filed 03/01/21 Page 1 of 5




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7                                                        Case No. 19-cv-01651-WHO
                                        IN RE NUTANIX, INC. SECURITIES
                                        LITIGATION
                                   8                                                        ORDER GRANTING MOTION TO
                                                                                            WITHDRAW; DENYING REQUEST TO
                                   9                                                        ORDER PLAINTIFF TO SUBMIT
                                                                                            DOCUMENTS FOR IN CAMERA
                                  10                                                        REVIEW AND APPEAR AT HEARING;
                                                                                            AND RE-OPENING LEAD PLAINTIFF
                                  11                                                        APPLICATION PROCESS
                                                                                            Re: Dkt. No. 161
                                  12
Northern District of California
 United States District Court




                                  13          This case is a putative class action brought against defendants Nutanix, Inc., Chief

                                  14   Executive Officer Dheeraj Pandey, and Chief Financial Officer Duston M. William (collectively

                                  15   “Nutanix”) alleging violations of federal securities law. Lead plaintiff Shimon Hedvat, additional

                                  16   named plaintiff City of Miami Fire Fighters’ and Police Officers’ Retirement Trust (“Trust”), and

                                  17   class member Jose Flores, move for an order withdrawing Shimon Hedvat as lead plaintiff,

                                  18   substituting Flores and the Trust as co-lead plaintiffs, and approving their selection of Levi &

                                  19   Korsinsky, LLP and Wolf Popper, LLP as co-lead counsel. Dkt. No. 161 at 1 (“Mot”).

                                  20          For the reasons set forth below, the request to withdraw Hedvat as lead plaintiff is

                                  21   GRANTED. Nutanix’s request for an order requiring Hedvat to produce documents for in camera

                                  22   review regarding his reason for withdrawal and to personally appear at a hearing on the motion is

                                  23   DENIED. The request to substitute Flores and the Trust as co-lead plaintiffs is DENIED

                                  24   WITHOUT PREJUDICE. Any putative class member interested in serving as the new lead

                                  25   plaintiff in this action may file a lead plaintiff application within 21 days of this Order. The

                                  26   hearing noticed for March 3, 2021, is VACATED.

                                  27

                                  28
                                            Case 3:19-cv-01651-WHO Document 171 Filed 03/01/21 Page 2 of 5




                                   1                                               DISCUSSION

                                   2   I.      WITHDRAWAL OF LEAD PLAINTIFF
                                   3           In March 2019, eight class members filed applications to serve as lead plaintiff in this

                                   4   action. On July 10, 2019, I appointed Shimon Hedvat as lead plaintiff, concluding that he held the

                                   5   largest financial interest out of the applicants and was the most adequate lead plaintiff under the

                                   6   PSLRA. I also appointed his selected counsel, Levi & Korsinsky, as lead counsel. The present

                                   7   motion explains that Hedvat no longer wishes to serve as lead plaintiff in this case due to personal

                                   8   circumstances relating to the COVID-19 pandemic and seeks an order allowing him to withdraw

                                   9   as lead plaintiff. Mot. at 3. No party objects to Hedvat’s request to withdraw. Nutanix highlights

                                  10   that if a plaintiff in a securities class action wishes to withdraw he is “obliged to do so

                                  11   ‘immediately.’” Dkt. No. 167 (“Nutanix Opp.”) at 15. I agree that withdrawal is appropriate. If

                                  12   Hedvat no longer wishes to serve as lead plaintiff, he cannot adequately represent the class’s
Northern District of California
 United States District Court




                                  13   interests and should not be required to do so. See e.g. In re Snap Inc. Securities Litig., 394 F.

                                  14   Supp. 3d 1156, 1158 (C.D. Cal. 2019) (noting that lead plaintiff’s stated intent to withdraw “is an

                                  15   admission that he cannot adequately represent the putative class moving forward”). Accordingly,

                                  16   Hedvat’s request to withdraw as lead plaintiff is GRANTED.

                                  17           Although Nutanix does not strictly object to Hedvat’s withdrawal, it argues that Hedvat

                                  18   and his counsel have not provided adequate explanation for the reasons and timing behind his

                                  19   withdrawal. Nutanix urges that I order Hedvat to produce his communications with counsel

                                  20   detailing the reasons for his withdrawal for in camera review and order Hedvat to personally

                                  21   appear at the noticed hearing on this motion to “personally address the circumstance and timing of

                                  22   his determination to withdraw as Lead Plaintiff.” Dkt. No. 170 at 2. I reject this request as it

                                  23   would place an unnecessary burden on both Hedvat and this court given that all parties agree an

                                  24   unwilling plaintiff should no longer serve as lead plaintiff. Nutanix’s request for an order

                                  25   requiring Hedvat to produce documents to the court and to appear personally at a hearing on this

                                  26   motion is DENIED.

                                  27   II.     SUBSTITUTION OF LEAD PLAINTIFF
                                  28           The question of substitution of lead plaintiff is not as straightforward as the question of
                                                                                          2
                                         Case 3:19-cv-01651-WHO Document 171 Filed 03/01/21 Page 3 of 5




                                   1   withdrawal. The pending motion seeks an order appointing proposed lead plaintiff Flores and the

                                   2   Trust as co-lead plaintiffs in this action. Mot. at 13. The motion asserts Flores had the largest

                                   3   financial interest of the eight original lead plaintiff applicants after Hedvat and is therefore the

                                   4   next most adequate plaintiff under the PSLRA. Id. at 7-9. The motion also asserts that the Trust

                                   5   should be appointed as co-lead plaintiff, not because it meets the criteria of the PSLRA, but

                                   6   because it is a sophisticated institutional plaintiff and has been an active participant in the

                                   7   litigation to date. Id. at 10.

                                   8           Nutanix and one of the other original lead plaintiff applicants, Frank May, have filed

                                   9   oppositions to the motion to substitute Flores as lead plaintiff. See Dkt. No. 168 (“May Opp.”) at

                                  10   2; Nutanix Opp. at 2. Both note that it is the court’s role to appoint a substitute lead plaintiff, not

                                  11   Hedvat’s or his counsel’s. May Opp. at 1; Nutanix Opp. at 6. Both request that I re-open the lead

                                  12   plaintiff application process and appoint whichever applicant best meets the criteria of the PSLRA.
Northern District of California
 United States District Court




                                  13   As discussed below, I agree that this is the more appropriate course of action.

                                  14           The parties agree that the PSLRA is “silent on the proper procedure for substituting a new

                                  15   lead plaintiff when the previously certified one withdraws,” In re Initial Public Offering Sec.

                                  16   Litig., 214 F.R.D. 117, 120 (S.D.N.Y. 2002), and that courts have discretion in how they handle

                                  17   such substitutions. Some courts appoint the next most adequate class member from the original

                                  18   group of applicants, while others re-open the application process and accept new applications.

                                  19   Here, I conclude that the latter process is appropriate given that the relevant class period has

                                  20   changed since the original lead plaintiff applications were filed, altering the “largest financial

                                  21   interest” calculus.

                                  22           The PLSRA instructs that in securities class actions the court “shall appoint as lead

                                  23   plaintiff the member . . . of the purported plaintiff class that the court determines to be the most

                                  24   capable of adequately representing the interests of the class members (hereafter referred to as the

                                  25   ‘most adequately plaintiff’) in accordance with this subparagraph.” 15 U.S.C. § 78u–4(a)(3)(B)(i).

                                  26   Under the PSLRA there is a rebuttable presumption that the most adequate plaintiff is the

                                  27   individual that:

                                  28           (aa) has either filed the complaint of made a motion in response to a notice [published to
                                                                                          3
                                         Case 3:19-cv-01651-WHO Document 171 Filed 03/01/21 Page 4 of 5




                                   1          potential class members] . . .’

                                   2          (bb) in the determination of the court, has the largest financial interest in the relief sought

                                   3          by the class; and

                                   4          (cc) otherwise satisfies the requirements of Rule 23 of the Federal Rules of Civil

                                   5          Procedure.

                                   6   15 U.S.C. § 78u–4(a)(3)(B)(iii). In assessing which class member has the “largest financial

                                   7   interest” courts typically consider the Lax-Olsten factors, which include: “(1) the number of shares

                                   8   purchased during the class period; (2) the number of net shares purchased during the class period;

                                   9   (3) the total net funds expended during the class period; and (4) the approximate losses suffered

                                  10   during the class period.” In re Olsten Corp. Sec. Litig., 3 F. Supp. 2d 286, 295 (E.D.N.Y. 1998).

                                  11          Since the original lead plaintiff applications were filed, the end of the relevant class period

                                  12   in this case has been extended from February 28, 2019 to May 30, 2019. This impacts all four of
Northern District of California
 United States District Court




                                  13   the Lax-Olsten factors and may upend the largest financial interest calculus, as Nutanix and May

                                  14   point out. For example, Flores purchased 22,340 “net shares” during the original class period and

                                  15   calculated financial losses of $396,176 based on his “retained shares” at the end of the original

                                  16   class period. Nutanix Opp. at 9; May Opp. at 2. However, Flores sold these remaining shares in

                                  17   March 2019 and therefore, using the operative extended class period, purchased zero “net shares”

                                  18   and would have zero financial losses using the “retained shares” methodology used in his original

                                  19   application. Id. In contrast, putative class members who purchased large numbers of Nutanix

                                  20   shares between February and May 2019, or who retained large numbers of shares through this

                                  21   period, may now have a larger financial interest than under the original class period.

                                  22          For these reasons, I conclude it is appropriate to briefly re-open the lead plaintiff

                                  23   application process and allow any interested putative class members to submit an application to

                                  24   serve as lead counsel.

                                  25                                             CONCLUSION

                                  26          For the reasons set forth above, the request to withdraw Hedvat as lead plaintiff is

                                  27   GRANTED. Nutanix’s request for an order requiring Hedvat to produce documents for in camera

                                  28   review regarding his reason for withdrawal and to personally appear at a hearing on the motion is
                                                                                         4
                                         Case 3:19-cv-01651-WHO Document 171 Filed 03/01/21 Page 5 of 5




                                   1   DENIED. Any putative class member interested in serving as the new lead plaintiff in this action

                                   2   may file a lead plaintiff application within 21 days of this Order.

                                   3          IT IS SO ORDERED.

                                   4            Dated: March 1, 2021

                                   5

                                   6
                                                                                                     William H. Orrick
                                   7                                                                 United States District Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         5
